Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on November 12, 2020, and November 25, 2020.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1-19 and 21 are currently pending and have been examined.  Claims 1, 6, 16, and 21 have been amended.  
The previous rejection of claim 21 under 35 USC 112(b) has been withdrawn.



	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on November 12, 2020, and November 25, 2020, has been entered.

Response to Arguments
The amendments to the drawings have been accepted and entered.
The previous rejection of claim 21 under 35 USC 112(b) has been withdrawn in view of Applicants’ amendments.
Applicants’ arguments regarding the rejections under 35 USC 103 have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.

Drawings
The drawings were received on November 12, 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “responsive to determining the food items unavailable at the second location.”  There is insufficient antecedent basis for “the second location.”  
Claims 2-5 inherit the deficiencies of claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 14-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0123673 A1 to Perks et al. (hereinafter “Perks”), in view of US 2006/0190348 A1 to Ofer et al. (hereinafter “Ofer”), and further in view of US 2010/0026526 A1 to Yokota (hereinafter “Yokota”).
Claims 1 and 6:  Perks discloses “technologies pertaining to presenting a map to a user that comprises graphical icons that are representative of retail stores.  The user has provided a shopping list, wherein the shopping list includes a plurality of products that are desirably purchased by the user.  Inventories of retail stores in a geographic region of interest to the user are searched, and a map is generated.”  (See Perks, at least Abstract).  Perks further discloses:
one or more processors (See Perks, at least FIG. 9 and associated text, processor); 
memory (See Perks, at least FIG. 9 and associated text, memory); and
one or more computer-executable instructions stored in the memory and executable by the one or more processors to perform operations comprising:
receiving via a mobile application residing on a device a first location selection signal indicative of a merchant having a first merchant location and associated with an online merchant system (See Perks, at least para. [0020], search component receives an indication of a geographic location of interest to a user; can be inferred based upon a determined current location of the user as determined by GPS, user’s IP address, or user preferences; para. [0048], GPS data corresponding to the mobile computing device of the user is received; para. [0021], search component performs searches over retail stores that are in the geographic area of interest to the user; para. [0035], data in the data store pertains to both brick and mortar retail stores and online retail stores);
receiving from the device an item selection list indicative of a plurality of food items desired for purchase from the first merchant location (See Perks, at least para. [0018], user provides a list of products to the search component);
causing a user interface of the mobile application to display...different merchant locations as available pick-up locations,…and includes the first merchant location and a second merchant location of the merchant or a different merchant (See Perks, at least FIG. 2 and associated text, item 208 Store B and item 204 Store C; para. [0036], map generator component generates a map representing retail stores in the geographical area of interest to the user);
sending to the device, based at least in part on the item selection list, a first availability signal comprising a selected items list indicative of food items available at the first merchant location, wherein the first availability signal causes a first availability indicator to be displayed in the user interface, the first availability indicator indicating the food items available at the first merchant location (See Perks, at least FIG. 2 and associated text, item 208 Store B; para. [0036], map generator component generates a map representing retail stores in the geographical area of interest to the user; para. [0039], icon 208 is representative of a retail store indicating that the store has two items from shopping list in stock);
receiving from the device a second location selection signal indicative of a first user selection of the second merchant location from the first list (See Perks, at least FIG. 2 and associated text, item 204 Store C; para. [0036], map generator component generates a map representing retail stores in the ;
determining food items unavailable from the selected items list at the second merchant location based at least in part on the selected items list and a second merchant item inventory of food items available at the second merchant location (See Perks, at least FIG. 2 and associated text, item 204 Store C; para. [0055], inventories of retail stores in the geographic area is searched for the product; determination is made regarding whether the product is in inventory at one or more of the retail stores; para. [0056], determined that product is not in stock at one or more of the retail stores in the geographic area);
responsive to determining the food items unavailable at the second location  (See Perks, at least FIG. 2 and associated text, item 204 Store C, item 210; para. [0037], item 210 is a text box that indicates that a particular retail store includes no items in the shopping list provided by the user), sending to the device:
a second availability signal indicative of the food items unavailable at the second merchant location,… (See Perks, at least FIG. 2 and associated text, item 204 Store C, item 210; para. [0037], item 210 is a text box that indicates that a particular retail store includes no items in the shopping list provided by the user); and
a suggested alternatives signal indicative of item substitutes for one or more of the food items unavailable at the second merchant location…(See Perks, at least FIG. 2 and associated text, item 204 Store C, item 210; para. [0037], item 210 is a text box that indicates that there are recommended products that are substitutes for one or more products provided in the user’s shopping list).
Perks further discloses that the suggested alternatives signal causes an option for item substitutes to be displayed to the user.  (See Perks, at least para. [0037], selectable icon can be presented to the user such that upon selection of the icon, recommended products can be provided to the user).  However, Perks does not expressly disclose wherein the second availability signal causes the food items unavailable at the second merchant location to be displayed in the user interface as a second list of unavailable items; wherein the suggested alternatives signal causes the item substitutes to be displayed in the user interface as a third list of suggested alternatives, wherein an item substitute is displayed adjacent to a corresponding food item unavailable at the second merchant location; and receiving from the device an order for fulfillment by the merchant from the second merchant location that includes the food items available at the second merchant location and one or more of the item substitutes.
However, Ofer discloses “a method and system for computerized ordering at least one product being a part of a final shopping list.”  (See Ofer, at least wherein the second availability signal causes the food items unavailable at the second merchant location to be displayed in the user interface as a second list of unavailable items (See Ofer, at least FIG. 6 and associated text, there are 2 items unavailable from merchant ASDA which is a shop that is part of the leading trolley: Barbarossa olive oil and Green and Black’s milk chocolate); wherein the suggested alternatives signal causes the item substitutes to be displayed in the user interface as a third list of suggested alternatives, wherein an item substitute is displayed adjacent to a corresponding food item unavailable at the second merchant location (See Ofer, at least FIG. 6 and associated text, there are 2 items unavailable from merchant ASDA which is a shop that is part of the leading trolley; Barbarossa olive oil has two recommended substitutes Podera dele Sole olive oil and Giardino di Ponanto olive oil; Green and Black’s milk chocolate has 4 recommended substitutes: Lindor, Cadbury, Waitrose, and Lindt; substitutes for each product are displayed adjacent to the unavailable product); and receiving from the device an order for fulfillment by the merchant from the second merchant location that includes the food items available at the second merchant location and one or more of the item substitutes (See Ofer, at least FIG. 6 and associated text; para. [0114], product is .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the shopping system and method of Perks the ability wherein the second availability signal causes the food items unavailable at the second merchant location to be displayed in the user interface as a second list of unavailable items; wherein the suggested alternatives signal causes the item substitutes to be displayed in the user interface as a third list of suggested alternatives, wherein an item substitute is displayed adjacent to a corresponding food item unavailable at the second merchant location; and receiving from the device an order for fulfillment by the merchant from the second merchant location that includes the food items available at the second merchant location and one or more of the item substitutes as disclosed by Ofer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to offer substitutes for products that are not available from the selected store while the shopping list is being compiled.  (See Ofer, at least para. [0113]).
Neither Perks nor Ofer expressly discloses a first list of different merchant locations… wherein the first list is scrollable.
However, Yokota discloses a “method and apparatus for a navigation system for generating a reminder message.” (See Yokota, at least Abstract).  Yokota further discloses that the navigation system displays a reminder message to purchase milk.  (See Yokota, at least para. [0039]). Yokota further discloses a first list of different merchant locations… wherein the first list is scrollable (See Yokota, at least FIG. 2B and associated text; para. [0040], suggested locations for buying milk are displayed in the order of distance from the current vehicle position or from the home of the user; user may scroll the list to see more suggested locations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the shopping system and method of Perks and the ordering system and method of Ofer the ability of a first list of different merchant locations…wherein the first list is scrollable as disclosed by Yokota since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide messages and reminders to users based on a location of the user.  (See Yokota, at least para. [0031]).  
The Examiner notes that the items being “food items” does not further modify the structural limitations of claim 1 as currently written and does not result in a structural difference between the claimed invention and the prior art.  If the prior 
Claim 6 is rejected for similar reasons.
Claim 2:  The combination of Perks and Ofer and Yokota discloses all the limitations of claim 1 discussed above.
Perks further discloses sending to the device a merchant location signal indicative of information related to the second merchant location (See Perks, at least FIG. 2 and associated text, item 204 Store C, item 210; para. [0037], item 210 is a text box that indicates travel time from the current location of the user to the retail store), wherein the merchant location signal comprises at least one of: a merchant characteristics signal indicative of characteristics related to the second merchant location; or a locality information signal indicative of at least one attribute related to the second merchant location (See Perks, at least FIG. 2 and associated text, item 204 Store C, item 210; para. [0037], item 210 is a text box that indicates travel time from the current location of the user to the retail store).
Claim 3:  The combination of Perks and Ofer and Yokota discloses all the limitations of claim 2 discussed above.
Perks further discloses wherein the merchant location signal comprises the merchant characteristics signal indicative of characteristics related to the second merchant location, the characteristics related to the second merchant location comprising at least one of a salad bar, a hot food bar, a prepared foods bar, a sushi bar, a sommelier, a wine bar, a cheese bar, a bakery, a seafood counter, a butcher counter, an olive bar, a juice bar, an international foods section, a floral department, a cafe, a pharmacy, an optometrist, or financial services (See Perks, at least FIG. 2 and associated text, item 204 Store C, item 210; para. [0037], item 210 is a text box that indicates travel time from the current location of the user to the retail store).
The Examiner notes that language such as “the characteristics related to the second merchant location comprising at least one of a salad bar, a hot food bar, a prepared foods bar, a sushi bar, a sommelier, a wine bar, a cheese bar, a bakery, a seafood counter, a butcher counter, an olive bar, a juice bar, an international foods section, a floral department, a cafe, a pharmacy, an optometrist, or financial services” does not further modify the structural limitations of claims as currently written and does not result in a structural difference between the claimed invention and the prior art.  If the prior art structure is capable of performing the recited functionality, then the prior art meets the language of the claim.  In this instance, Perks discloses a characteristic of the second merchant location, i.e., the travel time to the store, and could disclose any other information about the store regardless of the type of information, and thus meets the language of the claims.
Claim 4:  The combination of Perks and Ofer and Yokota discloses all the limitations of claim 1 discussed above.
Perks further discloses wherein:
each of the plurality of food items desired for purchase from the first merchant location has item characteristics comprising at least one of an item type, an item origin, an item brand, an item quantity, or an item price (See Perks, at least para. [0031], each product in the shopping list has at least one parameter associated with it such as price, brand, model number, a certain feature of the product); and
the item substitutes comprise food items having an item type in common with the food items from the plurality of food items desired for purchase from the first merchant location not available at the second merchant location, and at least one of a different item origin, a different item brand, a different item quantity, or a different item price (See Perks, at least para. [0031], recommender component can receive the product list and can relax a constraint based upon user preferences and/or shopping history; for example, if in the past the user has been willing to consider a variety of different types of brands when purchasing electronics, the recommender component can relax the constraint on brand; search component can then search to determine if any stores have products corresponding to the relaxed constraint; para. [0050], user may have selected a particular brand of product in the shopping list; brand or price range can be relaxed; para. [0051], recommended product can be based upon relaxing of the constraints (i.e., the brand, the price range); recommended product is a substitute to the identified product).
Claim 5:
Perks further discloses wherein the merchant location signal comprises the locality information signal indicative of at least one attribute related to the second merchant location, the at least one attribute comprising at least one of traffic information for a route between the device and the second merchant location, traffic conditions at the second merchant location, or weather conditions at the second merchant location (See Perks, at least FIG. 2 and associated text, item 204 Store C, item 210; para. [0037], item 210 is a text box that indicates travel time from the current location of the user to the retail store; para. [0026], driving directions are generated based upon current or predicted traffic conditions along the routes to be traveled by the user).
Claim 7:  The combination of Perks and Ofer and Yokota discloses all the limitations of claim 6 discussed above.
Perks further discloses wherein receiving the first location selection signal comprises:
receiving a device location signal from the device, the device location signal indicative of a location of the device (See Perks, at least para. [0020], search component receives an indication of a geographic location of interest to a user; can be inferred based upon a determined current location of the user as determined by GPS, user’s IP address, or user preferences; para. [0048], GPS data corresponding to the mobile computing device of the user is received); and
determining the first location based at least in part on the device location signal (See Perks, at least para. [0021], search component performs .
Claim 8:  The combination of Perks and Ofer and Yokota discloses all the limitations of claim 6 discussed above.
Perks further discloses wherein receiving the first location selection signal  comprises: receiving a profile signal indicative of information related to a person associated with the device, the information comprising information related to a preferred merchant location (See Perks, at least para. [0030], user explicitly provides user preferences to the data store in the form of a profile; para. [0032], user preferences can include favorite retail stores of the user; system outputs a graphical user interface that requests certain types of shopping information from the user).
Claim 9:  The combination of Perks and Ofer and Yokota discloses all the limitations of claim 6 discussed above.
Perks further discloses wherein the first merchant and the second merchant are owned by different entities (See Perks, at least para. [0025], multiple retail stores; para. [0028], map generator component can be configured to contemplate different parameters, including whether the user has a preferred shopping card with one or more of the retail stores, i.e., the stores may be owned by different entities).
Claim 10:
Perks further discloses generating a merchant signal indicative of additional information related to the second location (See Perks, at least FIG. 2 and associated text, item 204 Store C, item 210; para. [0037], item 210 is a text box that indicates travel time from the current location of the user to the retail store), wherein the merchant signal comprises at least one of: a merchant characteristics signal indicative of characteristics related to the second location; or a locality information signal indicative of at least one attribute related to the second location (See Perks, at least FIG. 2 and associated text, item 204 Store C, item 210; para. [0037], item 210 is a text box that indicates travel time from the current location of the user to the retail store).
Claim 11:  The combination of Perks and Ofer and Yokota discloses all the limitations of claim 6 discussed above.
Perks further discloses generating a merchant signal indicative of additional information related to the second location, wherein the merchant signal comprises a merchant characteristics signal indicative of characteristics related to the second location, the characteristics related to the second location comprising at least one of an indication that the second location comprises at least one of a salad bar, a hot food bar, a prepared foods bar, a sushi bar, a sommelier, a wine bar, a cheese bar, a bakery, a seafood counter, a butcher counter, an olive bar, a juice bar, an international foods section, a floral department, a cafe, a pharmacy, an optometrist, or financial services (See Perks, at least FIG. 2 and associated text, item 204 Store C, item 210; para. [0037], item 
The Examiner notes that language such as “the characteristics related to the second location comprising at least one of an indication that the second location comprises at least one of a salad bar, a hot food bar, a prepared foods bar, a sushi bar, a sommelier, a wine bar, a cheese bar, a bakery, a seafood counter, a butcher counter, an olive bar, a juice bar, an international foods section, a floral department, a cafe, a pharmacy, an optometrist, or financial services” does not further modify the structural limitations of claims as currently written and does not result in a structural difference between the claimed invention and the prior art.  If the prior art structure is capable of performing the recited functionality, then the prior art meets the language of the claim.  In this instance, Perks discloses a characteristic of the second merchant location, i.e., the travel time to the store, and could disclose any other information about the store regardless of the type of information, and thus meets the language of the claims.
Claim 12:  The combination of Perks and Ofer and Yokota discloses all the limitations of claim 6 discussed above.
Perks further discloses wherein:
each of the items from the selected items list has item characteristics comprising at least one of an item type, an item origin, an item brand, an item quantity, or item price (See Perks, at least para. [0031], each product in the shopping list has at least one parameter associated with ; and
the item substitutes comprise items having an item type in common with the items from the plurality of items desired for purchase from the first location not available at the second location, and at least one of a different item origin, a different item brand, a different item quantity, or a different item price (See Perks, at least para. [0031], recommender component can receive the product list and can relax a constraint based upon user preferences and/or shopping history; for example, if in the past the user has been willing to consider a variety of different types of brands when purchasing electronics, the recommender component can relax the constraint on brand; search component can then search to determine if any stores have products corresponding to the relaxed constraint; para. [0050], user may have selected a particular brand of product in the shopping list; brand or price range can be relaxed; para. [0051], recommended product can be based upon relaxing of the constraints (i.e., the brand, the price range); recommended product is a substitute to the identified product).
Claim 14:  The combination of Perks and Ofer and Yokota discloses all the limitations of claim 12 discussed above.
Perks further discloses generating the suggested alternatives signal based at least in part on previous item selections associated with the device (See Perks, at least para. [0031], recommender component can receive the product list and .
Claim 15:  The combination of Perks and Ofer and Yokota discloses all the limitations of claim 6 discussed above.
Perks further discloses generating a merchant signal indicative of additional information related to the second location, wherein the merchant signal comprises a locality information signal indicative of at least one attribute related to the second location, the at least one attribute comprising at least one of traffic information for a route between the device and the second location, traffic conditions at the second location, or weather conditions at the second location (See Perks, at least FIG. 2 and associated text, item 204 Store C, item 210; para. [0037], item 210 is a text box that indicates travel time from the current location of the user to the retail store; para. [0026], driving directions are generated based upon current or predicted traffic conditions along the routes to be traveled by the user).
Claim 16:
one or more processors (See Perks, at least FIG. 9 and associated text, processor); 
memory (See Perks, at least FIG. 9 and associated text, memory); and
one or more computer-executable instructions stored in the memory and executable by the one or more processors to perform operations (See Perks, at least FIG. 9 and associated text; para. [0060], computing device includes at least one processor that executes instructions stored in the memory) comprising:
receiving from a device a first location selection signal indicative of a first merchant having a first location (See Perks, at least para. [0020], search component receives an indication of a geographic location of interest to a user; can be inferred based upon a determined current location of the user as determined by GPS, user’s IP address, or user preferences; para. [0048], GPS data corresponding to the mobile computing device of the user is received; para. [0021], search component performs searches over retail stores that are in the geographic area of interest to the user);
receiving from the device an item selection list indicative of a plurality of items desired for purchase from the first location of the first merchant, each of the plurality of items desired for purchase from the first location having at least one of a corresponding item type, a corresponding item brand, a corresponding item quantity, or a corresponding item price (See Perks, at least para. [0018], user provides a list of products to the search component; para. [0031], each product in the shopping list has at least one parameter associated with it such as price, brand, model number, a certain feature of the product);
causing a user interface to be displayed on a display of the device, the user interface including…different merchant locations as available pick-up locations, wherein the first list includes the first location and a second location of a second merchant (See Perks, at least FIG. 2 and associated text, item 208 Store B and item 204 Store C; para. [0036], map generator component generates a map representing retail stores in the geographical area of interest to the user);
sending, to the device, and based at least in part on the item selection list, a first availability signal comprising a selected items list indicative of items available at the first location, wherein the first availability signal causes a first availability indicator to be displayed in the user interface, the first availability indicator indicating the items available at the first location (See Perks, at least FIG. 2 and associated text, item 208 Store B; para. [0036], map generator component generates a map representing retail stores in the geographical area of interest to the user; para. [0039], icon 208 is representative of a ;
receiving from the device a second location selection signal indicative of a first user selection of the second location from the first list (See Perks, at least FIG. 2 and associated text, item 204 Store C; para. [0036], map generator component generates a map representing retail stores in the geographical area of interest to the user; para. [0037], user can select icon associated with Store C);
determining items unavailable from the selected items list at the second location of the second merchant based at least in part on the selected items list and a second merchant item inventory of items available at the second location (See Perks, at least FIG. 2 and associated text, item 204 Store C; para. [0055], inventories of retail stores in the geographic area is searched for the product; determination is made regarding whether the product is in inventory at one or more of the retail stores; para. [0056], determined that product is not in stock at one or more of the retail stores in the geographic area);
at least partly responsive to determining the items unavailable from the selected items list (See Perks, at least FIG. 2 and associated text, item 204 Store C, item 210; para. [0037], item 210 is a text box that indicates that a particular retail store , sending, to the device:
a second availability signal indicative of the items unavailable at the second location…(See Perks, at least FIG. 2 and associated text, item 204 Store C, item 210; para. [0037], item 210 is a text box that indicates that a particular retail store includes no items in the shopping list provided by the user);
a suggested alternatives signal, based at least in part on the second availability signal indicative of the items unavailable at the second location, the suggested alternatives signal indicative of item substitutes for one or more of the items unavailable at the second location… (See Perks, at least FIG. 2 and associated text, item 204 Store C, item 210; para. [0037], item 210 is a text box that indicates that there are recommended products that are substitutes for one or more products provided in the user’s shopping list).
Perks further discloses that the suggested alternatives signal causes an option for item substitutes to be displayed to the user.  (See Perks, at least para. [0037], selectable icon can be presented to the user such that upon selection of the icon, recommended products can be provided to the user).  However, Perks does not expressly disclose wherein the second availability signal causes the items unavailable at the second location to be displayed in the user interface as a second list of unavailable items; wherein the suggested alternatives signal causes the item substitutes to be displayed in the user interface as a third list of suggested alternatives, wherein an item substitute is displayed adjacent to a corresponding item unavailable at the second location; and receiving from the device an order for fulfillment by the second merchant from the second location that includes the items available at the second location and one or more of the item substitutes.
However, Ofer discloses wherein the second availability signal causes the items unavailable at the second location to be displayed in the user interface as a second list of unavailable items (See Ofer, at least FIG. 6 and associated text, there are 2 items unavailable from merchant ASDA which is a shop that is part of the leading trolley: Barbarossa olive oil and Green and Black’s milk chocolate); wherein the suggested alternatives signal causes the item substitutes to be displayed in the user interface as a third list of suggested alternatives, wherein an item substitute is displayed adjacent to a corresponding item unavailable at the second location (See Ofer, at least FIG. 6 and associated text, there are 3 items unavailable from merchant ASDA which is a shop that is part of the leading trolley; Barbarossa olive oil has two recommended substitutes Podera dele Sole olive oil and Giardino di Ponanto olive oil; Green and Black’s milk chocolate has 4 recommended substitutes: Lindor, Cadbury, Waitrose, and Lindt; substitutes for each product are displayed adjacent to the unavailable product); and receiving from the device an order for fulfillment by the second merchant from the second location that includes the items available at the second location and one or more of the item substitutes (See Ofer, at least FIG. 6 and associated text; para. [0114], product is the leading trolley is substituted by several products in the parallel trolley; para. [0147], after the user’s approval, the order may be executed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the shopping system and method of Perks the ability wherein the second availability signal causes the items unavailable at the second location to be displayed in the user interface as a second list of unavailable items; wherein the suggested alternatives signal causes the item substitutes to be displayed in the user interface as a third list of suggested alternatives, wherein an item substitute is displayed adjacent to a corresponding item unavailable at the second location; and receiving from the device an order for fulfillment by the second merchant from the second location that includes the items available at the second location and one or more of the item substitutes 
Neither Perks nor Ofer expressly discloses a first list of different merchant locations.
However, Yokota discloses a first list of different merchant locations (See Yokota, at least FIG. 2B and associated text; para. [0040], suggested locations for buying milk are displayed in the order of distance from the current vehicle position or from the home of the user; user may scroll the list to see more suggested locations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the shopping system and method of Perks and the ordering system and method of Ofer the ability of a first list of different merchant locations as disclosed by Yokota since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide messages and reminders to users based on a location of the user.  (See Yokota, at least para. [0031]).  
Claim 17:  The combination of Perks and Ofer and Yokota discloses all the limitations of claim 16 discussed above.
Perks further discloses:
identifying the item substitutes that differ from the items unavailable by at least one of item brand, item origin, item quantity, or item price (See Perks, at least para. [0031], recommender component can receive the ; and
generating the suggested alternatives signal based at least in part on the item substitutes identified (See Perks, at least FIG. 2 and associated text, item 204 Store C, item 210; para. [0037], item 210 is a text box that indicates that there are recommended products that are substitutes for one or more products provided in the user’s shopping list).
Claim 18:  The combination of Perks and Ofer and Yokota discloses all the limitations of claim 17 discussed above.
Perks further discloses wherein generating the suggested alternatives signal comprises generating the suggested alternatives signal based at least in part on previous item selections associated with the device (See Perks, at least para. [0031], recommender component can receive the product list and can relax a constraint based upon user preferences and/or shopping history; for example, if .
Claim 19:  The combination of Perks and Ofer and Yokota discloses all the limitations of claim 16 discussed above.
Perks further discloses:
receiving from the device a third location selection signal indicative of a third merchant having a third location (See Perks, at least FIG. 2 and associated text, item 206 Store A; para. [0036], map generator component generates a map representing retail stores in the geographical area of interest to the user);
determining items unavailable from the selected items list at the third location of third merchant based at least in part on the selected items list and a third merchant item inventory of items available at the third location (See Perks, at least FIG. 2 and associated text, item 204 Store C; para. [0055], inventories of retail stores in the geographic area is searched for the product; determination is made regarding whether the product is in inventory at one or more of the retail stores; para. [0056], determined that product is not in stock at one or more of the retail stores in the geographic area); and
sending to the device, based at least in part on the items unavailable at the third location, a third availability signal indicative of the items unavailable at the third location (See Perks, at least FIG. 2 and associated text, item 206 Store A, item 212; para. [0038], item 212 is a text box that indicates that a particular retail store has at least one item in the shopping list provided by the user; Store B indicates that there are two items available from the list so if Store A only has one item available then item 212 is an indication that not every item is available).
Claim 21:  The combination of Perks and Ofer and Yokota discloses all the limitations of claim 16 discussed above.
Perks does not expressly disclose in response to receiving the second location selection signal, causing the user interface to display an indication that the unavailable items will be removed from the order in response to the receiving the order for fulfillment from the second location.  
However, Ofer discloses in response to receiving the second location selection signal, causing the user interface to display an indication that the unavailable items will be removed from the order in response to the receiving the order for fulfillment from the second location 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Perks-Ofer-Yokota the ability of in response to receiving the second location selection signal, causing the user interface to display an indication that the unavailable items will be removed from the order in response to the receiving the order for fulfillment from the second location as further disclosed by Ofer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to offer substitutes for products that are not available from the selected store while the shopping list is being compiled.  (See Ofer, at least para. [0113]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Perks in view of Ofer and further in view of Yokota as applied to claim 12 above, and further in view of US 2007/0150369 A1 to Zivin (hereinafter “Zivin”).
The combination of Perks and Ofer and Yokota discloses all the limitations of claim 12 discussed above.
Perks further discloses that the recommender component can receive the product list from the user and can relax a constraint based upon user preferences and/or shopping history such that, for example, if in the past the user has been willing to consider a variety of different types of brands when receiving from the device a suggestion biasing signal comprising information related to weighting the item characteristics based at least in part on preferences associated with a user profile associated with the device; and generating the suggested alternatives signal based at least in part on the suggestion biasing signal.
However, Zivin discloses a system and method “for providing customers with means to determine a) how far the customer should be willing to travel to a vendor to purchase locally sold goods and b) what routes the customer should take to minimize his or her total costs.”  (See Zivin, at least Abstract).  Zivin further discloses that customers “use an Internet search engine to find products or services that they are interested in purchasing in their local area.  The search results provide a list of goods along with their current price and store location.”  (See Zivin, at least Abstract).  Zivin further discloses that a customer “can enter in a search term and their location….Products and services that are sold in the local area specified (and within the radius specified by the customer preferences) are found and displayed to the customer.”  (See Zivin, at least para. [0074]).  Zivin further discloses:
receiving from the device a suggestion biasing signal comprising information related to weighting the item characteristics based at least in part on preferences associated with a user profile associated with the device (See Zivin, at least para. [0079], customer specifies preferred vendors when inputing customer preferences); and
generating the suggested alternatives signal based at least in part on the suggestion biasing signal (See Zivin, at least para. [0070], preferred vendors are given preference when determining which locations should be recommended to customers; para. [0079], non-preferred vendors are left out of the vendor list; para. [0076], system presents complementary and alternative goods).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the shopping system and method of Perks and the ordering system and method of Ofer and the reminder system and method of Yokota the ability of receiving from the device a suggestion biasing signal comprising information related to weighting the item characteristics based at least in part on preferences associated with a user profile associated with the device; and generating the suggested alternatives signal based at least in part on the suggestion biasing signal as disclosed by Zivin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to make “customers aware of the many variables that 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/Anne M Georgalas/
Primary Examiner, Art Unit 3625